NUMBER 13-20-00168-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


LIONEL HERNANDEZ,                                                           Appellant,

                                           v.

SAN BENITO CONSOLIDATED
INDEPENDENT SCHOOL DISTRICT,                                                 Appellee.


                   On appeal from the 138th District Court
                        of Cameron County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
               Memorandum Opinion by Justice Perkes

      Appellant Lionel Hernandez sued appellee San Benito Consolidated Independent

School District (ISD) after he was allegedly injured while riding a mechanical bull on ISD
property. The trial court granted ISD’s plea to the jurisdiction. We affirm.

                                           I.      BACKGROUND

       According to his petition, Hernandez was attending the Berta Cabaza Festival at

an ISD school when he elected to ride a mechanical bull provided by RGV Party Rentals,

LLC (RGV) and operated by an ISD employee. 1 The mechanical bull broke off its platform

and fell on Hernandez, causing injuries to his foot and knee.

       Hernandez sued RGV and ISD, asserting claims against ISD for premises liability

and negligent operation or use of motor-driven equipment. Finding no applicable waiver

of immunity in the Texas Tort Claims Act (TTCA), the trial court granted ISD’s plea to the

jurisdiction. This appeal ensued. 2

                                     II.        STANDARD OF REVIEW

       Governmental immunity deprives a trial court of jurisdiction over a suit against a

political subdivision of the State unless the Legislature has waived immunity from the

claim with clear and unambiguous statutory language. Tooke v. City of Mexia, 197 S.W.3d
325, 332–33 (Tex. 2006); TEX. GOV’T CODE ANN. § 311.034 (“[A] statute shall not be

construed as a waiver of sovereign immunity unless the waiver is effected by clear and

unambiguous language.”). A plaintiff has the burden to affirmatively demonstrate the trial

court’s jurisdiction, which encompasses the burden of establishing a waiver of a

governmental entity’s immunity from suit. Town of Shady Shores v. Swanson, 590 S.W.3d
544, 550 (Tex. 2019). Whether a plaintiff has pleaded a claim that falls within a statutory



       1   Hernandez pleaded alternatively that the mechanical bull was operated by an RGV employee.
       2   Hernandez does not challenge the dismissal of his premises liability claim.
                                                     2
waiver of immunity is a question of law we review de novo. Tex. Dep’t of Parks & Wildlife

v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Likewise, statutory interpretation is a

question of law we review de novo. In re D.S., 602 S.W.3d 504, 514 (Tex. 2020).

                                     III.   THE TTCA

       The TTCA provides a limited waiver of governmental immunity for certain tort

claims against governmental entities. Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d
830, 839 (Tex. 2018). For example, a governmental unit is liable for:

       (1)    property damage, personal injury, and death proximately caused by
              the wrongful act or omission or the negligence of an employee acting
              within his scope of employment if:

              (A)    the property damage, personal injury, or death arises from the
                     operation or use of a motor-driven vehicle or motor-driven
                     equipment; and

              (B)    the employee would be personally liable to the claimant
                     according to Texas law[.]

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1); see id. § 101.025(a) (providing that

sovereign immunity to suit is waived and abolished to the extent of liability created by the

TTCA). School districts are excluded from the TTCA’s waiver of immunity “[e]xcept as to

motor vehicles.” Id. § 101.051. Thus, “the statute is clear that school districts may not

assert the defense of sovereign immunity in cases involving ‘the operation or use of a

motor-driven vehicle.’” Mount Pleasant Indep. Sch. Dist. v. Estate of Lindburg, 766
S.W.2d 208, 211 (Tex. 1989) (citing TEX. CIV. PRAC. & REM. CODE ANN. § 101.051).

                                     IV.    ANALYSIS

       Hernandez argues that the TTCA waives a school district’s immunity for claims

arising from the operation or use of motor-driven equipment, not just motor-driven

                                             3
vehicles. He contends that because § 101.051 implicitly refers to § 101.021(1), the two

waivers must be coextensive, even though, by its plain language, § 101.051 only applies

to claims arising from the operation or use of “motor vehicles.” See TEX. CIV. PRAC. & REM.

CODE ANN. § 101.051. Section 101.021(1), on the other hand, applies to claims arising

from the operation or use of a “motor-driven vehicle or motor-driven equipment.” Id.

§ 101.025(1) (emphasis added).

       To be sure, “motor-driven vehicle” and “motor-driven equipment” are independent,

distinct terms. See Tex. Nat. Res. Conservation Comm’n v. White, 46 S.W.3d 864, 868–

69 (Tex. 2001) (disapproving of authority treating the terms interchangeably and

explaining that “motor-driven equipment” refers to articles or implements driven by a

motor and used for a specific purpose or activity, including a stationary motor-driven pump

used to dissipate fumes). If the Legislature had intended to also waive a school district’s

immunity from a claim arising out of the operation or use of motor-driven equipment, then

it would have clearly and unambiguously said so. See TEX. GOV’T CODE ANN. § 311.034;

Silguero v. CSL Plasma, Inc., 579 S.W.3d 53, 59 (Tex. 2019) (explaining that, in

construing the plain meaning of a statute, we “presum[e] . . . that the Legislature

purposefully omitted words it did not include”).

       Moreover, we have previously explained that “[s]chool districts are excluded from

exposure to liability for personal injuries suffered by third parties caused by the torts of

the district, its officials, agents, servants and employees by the [TTCA], except as to the

operation and use of motor vehicles.” Luna v. Harlingen Consol. Indep. Sch. Dist., 821
S.W.2d 442, 444 (Tex. App.—Corpus Christi–Edinburg 1991, writ denied) (citing TEX. CIV.


                                             4
PRAC. & REM. CODE ANN. §§ 101.021, 101.051). Stated differently, “[t]he waiver of

governmental immunity provided in the [TTCA], in the case of school districts, is restricted

to causes of action arising from the use of motor vehicles.” Cox v. Galena Park Indep.

Sch. Dist., 895 S.W.2d 745, 748 (Tex. App.—Corpus Christi–Edinburg 1994, no writ)

(citing. TEX. CIV. PRAC. & REM. CODE ANN. § 101.051). Accordingly, Hernandez’s claim

against ISD arising from the negligent operation or use of motor-driven equipment, as

opposed to a motor vehicle, is barred by immunity. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 101.051; Cox, 895 S.W.2d at 748; Luna, 821 S.W.2d at 444.

                                   V.      CONCLUSION

       The judgment is affirmed.

                                                               GREGORY T. PERKES
                                                               Justice

Delivered and filed the 24th
day of September, 2020.




                                             5